Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is meant by “determined by the first”, “indicated by the first”, or “from the first”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He US 20180034610.

Regarding claim 21, 37, He teaches a User Equipment (UE), comprising a processor, communication circuitry, a memory, and computer-executable instructions stored in the memory which,
when executed by the processor, cause the UE to:
detect a first control indication, the first control indication pertaining to a first time and frequency resource allocation for a first data transmission with a first
Transmission and Reception Point (first TRP) in a first cell;
detect a second control indication, the second control indication pertaining to a second time and frequency resource allocation for a second data transmission with a second TRP in a second cell;
communicate with the first TRP in accordance with the first control indication; and
communicate with the second TRP in accordance with the second control indication (An apparatus of an evolved NodeB (eNB), the apparatus comprising: a memory; and processing circuitry in communication with the memory, the processing circuitry configured to: encode, for transmission to a user equipment ( UE), a Downlink Control Information ( DCI) of a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He US 20190208505 as applied to claim 21 (assumed) above, and further in view of Yang US 20150208386.
 
Regading claim 22, He is silent on the instructions further cause the UE to detect the first control indication and the 
Yang teaches the instructions further cause the UE to detect the first control indication and the second control indication via a joint control resource set for a Downlink Control Information (DCI) (downlink control information (DCI) and the first cell group and the second cell group are managed by the same base station, the DCI may include scheduling information of at least one of the first cell group and the second cell group, [0011]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of He by   send, to a User Equipment (UE), the first control indication and the second control indication, as shown by Yang. This modification would benefit the system by enabling the base station to efficiently send control information for multiple TRPs to the UEs using a single DCI.

Regarding claim 23, (He, DCI, claim 15).


Claims 24, 25, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He US 20190208505 and Yang as applied to claim 22 (assumed) above, and Park US 20180302191.

Regarding claims 24 and 31, the combination is silent on one or more DCIs comprise a code block group (CBG) transmission or retransmission indication to a UE.
Park teaches one or more DCIs comprise a code block group (CBG) transmission or retransmission indication to a UE (abstract).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   one or more DCIs comprise a code block group (CBG) transmission or retransmission indication to a UE, as shown by Park. This modification would benefit the system by informing the UEs of the different code block groups.

Regarding claims 25, 32, one or more DCIs comprise a CBG flush indication to a UE (Park ‘191’: [0106]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He US 20190208505 and Yang as applied to claim 22 (assumed) above, and further in view of Kwak US 20190349904.
	The combination is silent on one or more DCIs comprise a Slot Format Indication (SFI) to more than one UEs.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   one or more DCIs comprise a Slot Format Indication (SFI) to more than one UEs, as shown by Kwak. This modification would benefit the system by informing the UEs of the slot formats.

Claim 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Yang as applied to claims 22 and 24 above, and further in view AKKARAKARAN US 20180310333.

	The combination is silent on one or more DCIs comprise s a pre-emption indication to more than one UEs.
AKKARAKARAN teaches one or more DCIs comprise s a pre-emption indication to more than one UEs.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   one or more DCIs comprise s a pre-emption indication to more than one UEs, as shown by AKKARAKARAN. This modification would benefit the system since the pre-emption indicator indicates the specific resource elements (REs) that have been punctured.

Claim 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Yang as applied to claim 22 and 24 above, and further in view Sun US 20180279274.
The combination is silent on one or more DCIs comprise a Band Width Part (BWP) to a UE.
Sun teaches one or more DCIs comprise a Band Width Part (BWP) to a UE ([0122]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   one or more DCIs comprise a Band Width Part (BWP) to a UE, as (suggested/shown) by Sun. This modification would benefit the system to indicate the frequency domain location of activated BWP.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He, Yang and Park US 20180302191 as applied to claim 24 above, and further in view of Kwak US 20190349904.
	The combination is silent on one or more DCIs comprise a Slot Format Indication (SFI) to more than one UEs.
	Kwak teaches one or more DCIs comprise a Slot Format Indication (SFI) to more than one UEs ([0134]). 
Therefore it would have been obvious to one of ordinary .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of He and Yang and Park US 20180302191 as applied to claim 24 (assumed) above, and further in view of Kim US 20150162966.

The combination is silent on DCIs comprise a triggering indication for an aperiodic Channel State Information - Reference Signal (CSI-RS) to a UE.
Kim teaches DCIs comprise a triggering indication for an aperiodic Channel State Information - Reference Signal (CSI-RS) to a UE ([0156]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   DCIs comprise a triggering indication for an aperiodic Channel State Information - Reference Signal (CSI-RS) to a UE, as shown) by Kim. This modification would benefit the system by informing the UE of CSI-RS configuration.

Allowable Subject Matter
Claims 29, 30, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art of Record

Noh US 20180124796 [0241] teaches the TRP calculates time/frequency resource and transmits the information to the UE.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        





Prior Art of Record
20140307622 [0074]  teaches different cells independently sending a DCIs   In LTE Release 10, different cells may independently send downlink control information (DCI) to UE 110. The DCI may include downlink grants, uplink grants, ACK/NACK for uplink data transmission, etc.

DCI sends uplink/downlock 

US 20110085513 A1
TITLE:
UPLINK RESOURCE ALLOCATION FOR LTE ADVANCED


PATENT-FAMILY-ID:
43854795 


    
        
            
                                
            
        
    

Brief Summary Text - BSTX (6):
   [0005] In Release 8 (Rel-8) and Release 9 (Rel-9) of the 3GPP LTE specifications, the allocation of time-frequency resources in the uplink between a mobile device (user equipment, UE) and a base station (evolved  DCI)

US 20140119335 [0051] In an embodiment, the newly-defined DCI includes time-frequency resource allocation information of the search space of the PDCCH in the data region.